 332324 NLRB No. 57DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In light of our agreement with the judge™s finding, based onBoard precedent, that the Respondent did not establish that confiden-
tiality of the contents of Personal Service Contracts (PSCs) was war-
ranted, we find no merit in the Respondent™s argument that the judge
should have ordered bargaining over the means of protecting the
confidentiality of the contents of the PSCs.2We shall modify the judge™s recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).King Broadcasting Company and American Federa-tion of Television and Radio Artists (Seattle
Local), AFLŒCIO. Case 19ŒCAŒ24264September 9, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn March 14, 1997, Administrative Law JudgeDavid G. Heilbrun issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the Charging Party filed an answering brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings,1and conclusions and to adopt the rec-ommended Order as modified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, King
Broadcasting Company, Seattle, Washington, its offi-
cers, agents, successors, and assigns, shall take the ac-
tion set forth in the Order as modified.Substitute the following for paragraphs 2(c) and (d).
‚‚(c) Within 14 days after service by the Region,post at its facility in Seattle, Washington, copies of the
attached notice marked ‚‚Appendix.™™14Copies of thenotice, on forms provided by the Regional Director for
Region 19, after being signed by the Respondent™s au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any othermaterial. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since January 10, 1996.‚‚(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Regionattesting to the steps that the Respondent has taken tocomply.™™James C. Sand, Esq., for the General Counsel.Russell L. Perisho, Esq. (Perkins Coie), of Seattle, Washing-ton, for the Respondent.Anthony Hazapis, Esq., of Seattle, Washington, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEDAVIDG. HEILBRUN, Administrative Law Judge. This casewas tried in Seattle, Washington, on May 3, 1996. The
charge was filed on January 10, 1996, by the American Fed-
eration of Television and Radio Artists (Seattle Local), AFLŒ
CIO (AFTRA or the Union). The complaint issued February
21, 1996. The complaint alleges that King Broadcasting
Company (King or the Respondent) refused a request made
by AFTRA for copies of certain individual employment
agreements executed by King and individual union members
in violation of Section 8(a)(1) and (5) of the National Labor
Relations Act (the Act).The parties have been afforded full opportunity to appear,to introduce relevant evidence, to examine and cross-examine
witnesses, and to file posthearing briefs.On the entire record, including my observation of the de-meanor of the witnesses, and after careful consideration of
the briefs filed by the General Counsel and the Respondent,
I make the followingFINDINGSOF
FACTI. JURISDICTIONKing Broadcasting Company, a corporation, operates a tel-evision broadcasting station at its facility in Seattle, Wash-
ington, where it annually purchases and receives goods and
materials valued in excess of $50,000 directly from sources
outside the State of Washington, or from suppliers within the
State which in turn obtained such goods and materials from
sources outside Washington. The Respondent admits and I
find that it is an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act and, as is
also admitted, that the Union is a labor organization within
the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The IssuesThe issues raised by the pleadings are first, whether thecomplaint must be dismissed as untimely under Section 10(b)
of the Act because the Union had received actual or con-
structive notice of the Respondent™s refusal to provide indi-
vidual employment agreements, commonly referred to as
‚‚Personal Service Contracts™™ (PSCs), as early as January
1995, more than 6 months before a charge was filed with the
NLRB.Second, if the charge was not untimely, whether theUnion™s request for PSCs covered information presumptivelyrelevant to the Union™s role as bargaining representative.Third, if the charge was not untimely and the requested in-formation was presumptively relevant, whether the UnionVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00332Fmt 0610Sfmt 0610D:\NLRB\324.041APPS10PsN: APPS10
 333KING BROADCASTING CO.1The collective-bargaining agreement in effect from 1979 to 1982was not included in the record.2All dates are from 1995 unless otherwise indicated.3Quinlin testified that the notification requirement had been ig-nored in recent years by both King and the Union. This testimony
was not rebutted.waived its right to request PSCs either by contract or throughits conduct.Finally, if the charge was not untimely, the requested in-formation was presumptively relevant, and the Union did not
waive its right to request PSCs, whether King has shown le-
gitimate and substantial confidentiality interests that out-
weigh the Union™s need for the requested information.B. General FactsKing and the Union have been parties to successive collec-tive-bargaining agreements covering announcers, singers, ac-
tors, dancers, or other talent since at least 1967. During this
time,1each collective-bargaining agreement has designatedthe Union as the exclusive bargaining agent for unit employ-
ees with respect to wages, rates of pay, hours of work, and
other conditions of employment. King has been permitted to
enter into PSCs with individual employees, so long as the
terms of the PSC are more favorable for the employee than
the terms of the collective-bargaining agreement. The most
recent collective-bargaining agreement provides, in pertinent
part as article III,(a):FAVORABLE TERMS/PERSONAL SERVICESCONTRACTS: The Company agrees that the minimum
terms and conditions governing employment of employ-
ees covered by this Agreement are those contained in
this Agreement, and the Company agrees that it will not
enter into any contract with or employ any such em-
ployees upon terms and conditions less favorable to the
employees than those set forth in this Agreement. The
Company further agrees for the benefit of AFTRA and
all employees covered by this Agreement, that existing
contracts or agreements with all such employees are
hereby modified in accordance herewith, but no terms,
wages, or hours under such existing contracts or agree-
ments now had by any such employees which are more
favorable to such employees than the terms herein spec-
ified, shall be deemed as modified by this contract.
Nothing contained in this Agreement shall limit the
right of any employee covered by this Agreement to
negotiate terms more favorable than those set forth
herein.The collective-bargaining agreement, as further contractlanguage of article III,(a), treats the followup to execution of
a PSC by this separate paragraph:Notices of individual agreements executed betweenthe Company and any artist covered hereunder shall be
filed with AFTRA no less than ten days prior to the ef-
fective date of any such individual agreement; and the
same shall apply to any amendments, whether writtenor oral. However, money amounts above the minimum
may be indicated by the word ‚‚overscale.™™The language permitting King to utilize PSCs has notchanged significantly during the bargaining relationship.
Until 1973, the collective-bargaining agreement explicitly
provided: ‚‚[c]opies of [PSCs] shall be available for inspec-
tion by a paid official of AFTRA, provided such inspectionbe made on the Company premises. However, moneyamounts above the minimum may be indicated by the word
‚Overscale™ and the term thereof, original or renewal, may be
omitted.™™ No witness could explain why this language was
absent from collective-bargaining agreements entered into be-
ginning in 1973.On January 4, 1995,2John Sandifer, the acting executivedirector of the Union, sent a letter to King™s news director,
Andy Beers, making two requests. After explaining that he
had seen some new employees on the air, Sandifer requested
notifications for any new PSCs executed by King and copies
of the actual PSCs themselves. Since he was new to his of-
fice, Sandifer was not familiar with how King used PSCs.
An archived letter written by his predecessor, Anthony
Hazapis, raised a question as to whether King might be using
PSCs to circumvent its obligations under the collective-bar-
gaining agreement. The letter to Beers was intended to re-
mind King of its ordinary duty to provide timely notification
of new PSCs and obtain copies of recent PSCs to ensure that
King was abiding by the collective-bargaining agreement.King™s director of human resources since April 1992, JackQuinlin, responded to Sandifer™s request by letter of January
6. Quinlin reminded Sandifer that access to PSCs had been
discussed the previous year during contract negotiations with
the Union and summarized King™s current position: ‚‚We
have never provided copies of [PSCs] to the Union and donot intend to start doing so at this time. We will agree to
advise you as to which employees have [PSCs]™™ (emphasis
in letter).3During a negotiation with Quinlin concerning an-other unit on January 11, Sandifer raised the issue of access
to PSCs. Quinlin agreed to provide Sandifer with the
‚‚boilerplate™™ language ordinarily used in a PSC and did so
shortly thereafter.On February 7, Sandifer wrote Quinlin with the Union™sspecific and detailed concerns about the boilerplate language.
Sandifer™s primary purpose in writing the letter was to in-
form Quinlin that though he was ‚‚in no way relinquishing
AFTRA™s right to inspect individual agreements ... [the]

receipt of the ‚standard language™ meets my current needs.™™
Subsequently, Sandifer did not file a grievance as a result of
Quinlin™s January 6 letter.Sandifer and Quinlin had only one occasion to discuss ac-cess to PSCs over the next few months. At a meeting on
March 29 concerning another unit, Sandifer brought up his
letter of February 7 and Quinlin agreed to provide a copy of
the letter to King™s corporate legal staff. Quinlin did not
communicate again with Sandifer until August 8, when he
sent a copy of a new PSC boilerplate that King™s corporate
parent intended to introduce at all of its broadcast stations.
Quinlin expressed King™s view that the new boilerplate
would resolve the Union™s concerns and was consistent with
all provisions in the collective-bargaining agreement.
Sandifer responded by letter of August 15, warning that uni-
lateral implementation of the new PSC boilerplate language
would invite a grievance. Sandifer also promised to share the
Union™s response after reviewing the new language with a
union committee.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00333Fmt 0610Sfmt 0610D:\NLRB\324.041APPS10PsN: APPS10
 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4On cross-examination, Sandifer testified that the Union™s attor-ney, Hal Green, also represented individual talent in negotiations
with King™s competitors. King™s specific concerns over the possibil-
ity that Green might compromise the confidentiality of the PSCs
were not raised with the Union before the hearing.5To the extent that this finding is inconsistent with Quinlin™s posi-tion that it has never been King™s policy to provide individual PSCs
to the Union, there is no dispute that King has asserted absolute con-
fidentiality during Quinlin™s tenure as director of human resources.
Quinlin credibly testified that he was unaware of the 1991 letter
when he first denied Sandifer™s request for PSCs. It is not clear
when Sandifer discovered the 1991 letter and PSCs, but no evidence
suggests that he brought this letter to Quinlin™s attention. As Quinlin
became director of human resources in April 1992, it is not surpris-
ing that he was unaware of the 1991 letter and may be unfamiliar
with King™s prior practice regarding PSCs.On August 22, Sandifer wrote Quinlin requesting the PSCsof Scott Miller and Lisa Papas, ‚‚[i]n connection with my
study of KING Individual Agreements, and in order for me
to adequately represent members of the bargaining unit.™™ In
fact, the Union already possessed copies of both PSCs which
had been supplied by the employees several months earlier.
Papas had come to the Union with a question about her over-
time compensation in late March. Miller had requested help
negotiating a new PSC with King in April. At the time of
his request, Sandifer believed that a grievance would be filed
concerning a conflict between the overtime compensation
provided in Papas™ PSC and the terms of the collective-bar-
gaining agreement. Sandifer did not want King to know that
Papas had sought out the Union™s assistance. By including a
request for another employee™s PSC, Sandifer hoped to make
it appear that the Union had approached Papas. Even though
Miller had deleted compensation information from his PSC
before giving it to the Union, Sandifer acknowledged that he
had enough information to assist Miller in his negotiations.
Sandifer waited until August to request the PSCs because he
had hoped to reach agreement with King over the language
of the PSCs, which would possibly have rendered Papas™ po-
tential grievance moot.Quinlin denied Sandifer™s request for PSCs by letter ofAugust 30, reasserting King™s position that the collective-bar-
gaining agreement only requires notices of new PSCs and an
indication of whether they are overscale. Quinlin also ex-
plained that King did not want confidential information
leaked to competitors, many of whom had employees also
represented by the Union.4Sandifer met Quinlin for lunch on September 7, primarilyto discuss issues affecting other units. Quinlin agreed to dis-
cuss the Union™s concerns with the boilerplate language but
suggested that the Union narrow their objections to two or
three key issues. Sandifer wrote Quinlin on September 12,
stating that he was unable to narrow down the Union™s con-
cerns and included a copy of the old PSC boilerplate with
the objectionable provisions struck or rewritten. Sandifer also
informed that he would renew his request for PSCs shortly.By letter of September 18, Sandifer repeated his requestfor PSCs of Papas and Miller. He also added a request for
‚‚any other individual agreements that may have been arrived
at since the Miller agreement was signed.™™ At this time,
Sandifer still believed that a grievance would be filed on be-
half of Papas and wondered whether Miller had entered into
a new agreement. By requesting the most recent PSCs,
Sandifer expected to see whether the new boilerplate lan-
guage had been implemented. Sandifer responded to King™s
concerns over confidentiality by promising that the contents
of the PSCs would be kept confidential and not shared with
officers of the local or members of the Union™s board of di-
rectors.Quinlin denied Sandifer™s renewed request on October 4,restating King™s position that its obligation extended only to
providing the Union with notification of new PSCs and indi-
cations of overscale amounts. In addition, Quinlin stated thatthe Union had expressly waived any right to information be-yond notification and that this position was supported by
King™s consistent practice of not providing PSCs to the
Union.At the hearing, neither Sandifer nor Quinlin offered muchillumination on the parties™ prior negotiations and practices
concerning PSCs. The evidence allows for some reconstruc-
tion of past events. In the Union™s files, Sandifer also found
a letter dated May 20, 1991, from Hazapis to Joseph Duffy,identified in the address as King™s vice president for em-
ployee relations. Hazapis thanked Duffy ‚‚for sending me
copies of the several personal services agreements that have
been executed between King Broadcasting and AFTRA
members in the news unit.™™ In the same file folder as the
letter were copies of PSCs of a form in use prior to the 1991
negotiations and with information pertaining to compensa-
tion, dates, and names redacted from each PSC in a similar
fashion. Although they were not physically attached to the
letter, Sandifer believed that they came from the same
sourceŠand not from individual employeesŠgiven their im-
mediate proximity to the letter and the common manner in
which information had been redacted. I find that these PSCs
were provided by King to the Union in 1991.5The recordis silent as to whether these PSCs were supplied pursuant to
a request by the Union or on King™s initiative.On September 11, 1991, King and the Union temporarilyresolved their differences over the form of PSCs then being
used. Responding to union objections to boilerplate language
in the PSC, King agreed in a side letter to the 1991 collec-
tive-bargaining agreement to use a ‚‚revised form™™ PSC in
individual negotiations with unit employees. This side letter
was also incorporated into the current collective-bargaining
agreement but does not address issues of access to PSCs.By at least 1993, the understanding over PSCs shared byKing and the Union had deteriorated. Before making his re-
quest for PSCs of new employees in January, Sandifer had
found a letter dated May 2, 1993, from Hazapis, to Bob Jor-
dan, King™s news director at that time. In this letter, Hazapis
expressed the Union™s concern over the unilateral implemen-
tation of a new ‚‚short form™™ PSC by King. Sandifer did not
know whether this letter had received a response when he
made his January request. Some months later, Sandifer found
the response in his files: a letter of May 28, 1993. In this
letter, Jordan told Hazapis that the new PSC form was in ac-
cordance with the collective-bargaining agreement. Sandifer
did not know whether the Union had accepted Jordan™s invi-
tation to correct him if his assumption was wrong. Again,
neither Hazapis™ letter of May 2, 1993, nor Jordan™s reply of
May 28, 1993, address the issue of access to PSCs.During negotiations for a new collective-bargaining agree-ment in 1994, Quinlin proposed eliminating the paragraphVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00334Fmt 0610Sfmt 0610D:\NLRB\324.041APPS10PsN: APPS10
 335KING BROADCASTING CO.6In his January 6 letter to Sandifer and, at the hearing, Quinlinrecalled that Hazapis had represented at the negotiations that he
would not ask for ‚‚all™™ PSCs. The Respondent introduced notes
compiled after the sessions by Patty Cumming, a member of the
King negotiating team. In her notes, Cumming characterized
Hazapis™ position as being that the Union ‚‚would only exercise [its
right to see PSCs] if they had some obvious overriding need to see
the personal services contracts.™™obligating King to provide the Union with notification ofnew PSCs. Quinlin believed that both King and the Union
had effectively forgotten this provision and preferred that it
be deleted if it served no purpose. Hazapis objected, and the
language remained in the collective-bargaining agreement.
When Hazapis expressed the Union™s interest in viewing
PSCs, Quinlin suggested the Union be permitted to request
individual PSCs directly from employees. After Hazapis indi-
cated that this was not adequate, Quinlin told him that King
would not give PSCs to the Union and was willing to take
the matter to arbitration.6No agreement was reached onwhether the Union would be allowed to see copies of PSCs
in King™s possession.Since October 4, King has not provided any PSCs to theUnion. Quinlin testified at the hearing that the new PSC
boilerplate has not been implemented within the bargaining
unit. There is no evidence suggesting that the Union knew
this with certainty before the hearing.C. ContentionsThe General Counsel contends that its complaint was time-ly filed under Section 10(b) of the Act. The Union™s charge
was made on January 10, 1996, less than 6 months after
King denied Sandifer™s request for the PSCs of Papas and
Miller on August 30. Further, PSCs are presumptively rel-
evant as they pertain to the wages, hours, and working condi-
tions of bargaining unit employees. The Union did not clear-
ly and explicitly waive its right to see PSCs in the collective-
bargaining agreement. Finally, the Respondent has failed to
overcome its burden of demonstrating that its interest in ab-
solute confidentiality outweighs the Union™s need for the
PSCs.The Respondent contends that the complaint must be dis-missed as untimely under Section 10(b) of the Act. The
Union had actual notice of King™s refusal to provide PSCs
as early as January 6, when Quinlin denied Sandifer™s re-
quest for PSCs of new hires. Moreover, PSCs are not pre-
sumptively relevant, because they contain information not di-
rectly related to the Union™s bargaining role and the Union
failed to adequately demonstrate a compelling need for the
requested documents. Even if the Union would otherwise be
entitled to see the PSCs, it waived its rights in the collective-
bargaining agreement. Whatever relevance the Union may
have established, its need for the PSCs is greatly outweighed
by King™s confidentiality interests which would be irrep-
arably compromised if full disclosure is required.D. CredibilitySandifer impressed me as a forthright and honest witness.Cumming™s notes on the 1994 negotiation sessions appear to
be an accurate reflection of her impressions at that time, if
not a perfectly objective memorialization of what was said
there. I am persuaded from the limited observation ofQuinlin™s demeanor that he was inclined to slant his testi-mony slightly to favor the Respondent™s interests. He did not
hesitate to assert boldly that it has never been King™s policy
to provide PSCs, even though he had been director of human
resources for only 4 years. Similarly, his testimony concern-
ing the 1994 negotiations tends to overstate the Union™s rep-
resentations. This is easily corrected by reference to
Cumming™s notes. Aside from his tendency to inject his
memory with his interpretation of the events, Quinlin did not
appear to be withholding facts or attempting to mislead will-
fully. I decline to credit his testimony where contradicted by
Sandifer or by Cumming™s notes. Although I cannot credit
Quinlin™s testimony that it has never been King™s policy to
provide the Union with copies of PSCs, I view his statement
to be a reflection of his understanding of the policy and ap-
preciate that his relatively brief tenure at King limits his fac-
ulty to testify accurately as to King™s practice before 1992.
This does not detract from Quinlin™s reliability on other
points.E. Analysis1. Timeliness under Section 10(b) of the ActIn its answer and posthearing brief, the Respondent raisesas an affirmative defense the Union™s failure to file a charge
within 6 months of its knowledge of King™s refusal to pro-
vide PSCs. The Respondent argues that the Union had actual
notice of King™s conduct constituting the alleged unfair labor
practice in January 1995 when Quinlin denied Sandifer™s re-
quest for PSCs of new hires.Section 10(b) of the Act provides, in pertinent part, ‚‚[t]hatno complaint shall issue based upon any unfair labor practice
occurring more than six months prior to the filing of the
charge with the Board.™™ As the charge was filed on January
10, 1996, any alleged unfair labor practice must have oc-
curred on or after July 10, 1995, to be timely under Section
10(b).The 10(b) period begins to run when the act giving riseto the unlawful conduct is known to the aggrieved party.
Comcraft, Inc., 317 NLRB 550 (1995). Identifying the eventthat triggers the 10(b) period is complicated in cases such as
this one, where conduct similar to that alleged to be an un-
fair labor practice also occurs more than 6 months prior to
the time the charge is filed. In Machinists Local 1424 v.NLRB, 362 U.S. 411 (1960), the Supreme Court providedguidance for distinguishing events occurring before the 10(b)
period commences from those falling within the 6-month pe-
riod. Where ‚‚occurrences within the 6-month limitations pe-riod in and of themselves may constitute, as a substantive
matter, unfair labor practices ... earlier events may be uti-

lized to shed light on the true character of matters occurring
within the limitations period™™ Machinists Local 1424, supraat 416. However, where conduct ‚‚occurring within the limi-
tations period can be charged to be an unfair labor practice
only through reliance on an earlier unfair labor practice ...
use of the earlier unfair labor practice is not merely ‚evi-
dentiary,™ [and] a complaint based upon that earlier event is
time-barred.™™ Machinists Local 1424, supra at 417 (emphasisadded). The Court enlarged on its fundamental rationale by
holding further that ‚‚a finding of violation™™ is directly at
odds with the purposes of the 10(b) provision when it is ‚‚in-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00335Fmt 0610Sfmt 0610D:\NLRB\324.041APPS10PsN: APPS10
 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7Although Sandifer had specifically requested PSCs of new hires,his need to see those PSCs was obviated when Quinlin provided the
boilerplate PSC then in use.8Neither Miller nor Papas was alleged to have been new hires inJanuary.9Side letter 2 to the 1994 agreement includes a relevant provision:The Company has listened to the objections made by theUnion about certain aspects of the ‚‚boilerplate™™ contract terms.
We have made some changes in the contract form in response
to those objections.Generally, the Company will use the revised form in allAFTRA talent negotiations, subject to the Company™s need to
make adjustments for individual circumstances and to respond to
the proposals made by the talent in the individual negotiations.escapably grounded™™ on events predating the limitations pe-riod. Machinists Local 1424, supra at 422.Clearly, King™s refusal on January 6 to provide the Unionwith PSCs of new hires falls outside the 10(b) period. King™s
refusals on August 30 and October 4 to provide the Union
with PSCs of Miller, Papas, and employees who signed PSCs
subsequent to Miller fall within the 10(b) period. The Re-spondent argues that the Union had actual knowledge of
King™s refusal to provide any PSC on January 6, and cannot
salvage its unfair labor practice charge from the effect of
Section 10(b) by merely repeating a request it knows to be
futile. I agree with the General Counsel that the requests of
January 4 and August 22 were separate and distinct, made
for different purposes and covering different material. Thus,
King™s refusals of August 30 and October 4 ‚‚in and of
themselves may constitute™™ unfair labor practices, and its re-
fusal of January 6 does not trigger the 10(b) period.On January 4, the Union fancifully requested only thePSCs for new hires, those seen by Sandifer on King™s broad-
casts. Quinlin™s refusal to provide these PSCs on January 6
used language more sweeping than necessary given the nar-
row scope of the Union™s request. Sandifer™s letter of January
4 had two purposes: (1) to friendlily remind King of its con-
tractual obligation to provide notification of new PSCs, and
(2) to acquire a copy of any PSC that ‚‚appear[ed]™™ to have
been recently executed.7Contextually Sandifer had not in-cluded all other PSCs in the Union™s request. Quinlin was
not, therefore, in a position to refuse to provide PSCs of em-
ployees other than those of new hires. Seen in this light, the
sweeping language used by Quinlin in his letter of January
6 was a refusal to provide the PSCs specifically requested by
the Union on January 4, and an anticipatory refusal of union
requests for PSCs in the future.This in turn triggered several months of ambiguous deal-ings and ‚‚mixed signals™™ about the Respondent™s true inten-
tions in regard to use of PSCs in the context of their fun-
damental authorization and needed legitimacy under section
III,(a). The 10(b) period will not commence with the mere
threat of an unfair labor practice. See, e.g., Industrial Power,321 NLRB 816 (1996). Cf. Leach Corp., 312 NLRB 990,991 (1993), enfd. 54 F.3d 802 (D.C. Cir. 1995). On the con-
trary, it is settled that a party raising the affirmative defense
of Section 10(b) has the burden of showing that notice of an
unfair labor practice, whether such notice is actual or con-
structive, must be clear and unequivocal. Oliver InsulatingCo., 309 NLRB 725, 726 (1992); Service Employees Local3036 (Linden Maintenance), 280 NLRB 995, 996 (1986).Notably, the parties had preserved their respective positions
relative to article III,(a), and the question of whether a nar-
row or broad view of favorableness was permitted when PSC
terms were weighed against the labor agreement itself. Cf. 3State Contractors, 306 NLRB 711, 715Œ716 (1992).The Union made two requests for PSCs subsequent to Jan-uary 4; namely, on August 22 and September 18. Each of
these requests was separate from its earlier request for the
PSCs of new hires. These requests covered different employ-ees,8were prompted by different motivations, and could nothave been anticipated at the time of the January request.On August 22, Sandifer requested Papas™ PSC in prepara-tion for a grievance. Even though he already possessed a
copy of her PSC, Sandifer wanted to conceal from King that
Papas had approached the Union for help. He requested Mil-
ler™s PSC to make his request for Papas™ PSC less conspicu-
ous. Thus, these two PSCs were requested to satisfy a need
that arose after King™s refusal to provide the PSCs of new
hires on January 6.On September 18, Sandifer repeated his request for thePSCs of Papas and Miller and added a request for all PSCs
entered subsequent to Miller™s. This additional request fol-
lowed notice by King of its intent to introduce a new form
PSC on August 8. Sandifer made the additional request to
monitor whether King had unilaterally implemented a new
form PSC in possible violation of the collective-bargaining
agreement.9The need for this request could not have beenanticipated before the Union had been given notice that King
planned to change the PSC format.Faced with a comparable situation, the Board has rejectedan employer™s argument that Section 10(b) barred all re-
quests for PSCs made following an initial unchallenged re-
fusal. In WXRK, 300 NLRB 633 (1990), an employer arguedthat a complaint alleging an unlawful failure to provide a
union with copies of PSCs was barred under Section 10(b)
where the employer had refused an earlier request for a spe-
cific PSC before the 10(b) period commenced. SagittariusBroadcasting, supra at 636. The Board affirmed the adminis-trative law judge™s conclusion that the later request was the
determinative event for 10(b) purposes since the request was
made after the Union had received additional information
that the employer might not be complying with the collec-
tive-bargaining agreement. Here, the Union received informa-
tion that suggested King might not be abiding by the termsof the collective-bargaining agreement pertaining to overtime
compensation and to the standard PSC. This information was
not available when King refused to provide PSCs for new
hires on January 6.Respondent™s countering argument on this issue relies onUnited Slate, Tile & Composition Roofers, 202 NLRB 851(1973). This is unavailing because there limitations of Sec-
tion 10(b) existed where a mere ‚‚reaffirmation™™ of earlier,
time barred conduct was presented by the case.For the foregoing reasons, I find that the General Coun-sel™s complaint is not barred by Section 10(b).2. Presumptively relevantRespondent argues that even if the charge was timelyfiled, the requested PSCs are not directly related to the
Union™s role as bargaining agent and that the Union hasVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00336Fmt 0610Sfmt 0610D:\NLRB\324.041APPS10PsN: APPS10
 337KING BROADCASTING CO.10It is more plausible that the notification is intended to alert theUnion to the existence of a PSC without disseminating salary infor-
mation unless requested by the Union.failed to demonstrate relevance with sufficient precision. Tothe contrary, I find that the PSCs must be presumed relevant
as they clearly contain information about wages, hours, and
terms of employment.‚‚Information pertaining to the wages, hours and workingconditions of employees in the bargaining unit is so intrinsic
to the core of the employer-employee relationship that it is
considered presumptively relevant.™™ Proctor & Gamble Mfg.Co. v. NLRB, 603 F.2d 1310, 1315 (8th Cir. 1979). Usingthe PSCs of Miller and Papas as representative examples, all
PSCs routinely specify salary rates and other compensation,
overtime rates and provisions relating to termination. The
fact that the Union does not participate in bargaining for
overscale compensation does not diminish the relevance of
PSCs. See, e.g., WCCO Radio, Inc., 282 NLRB 1199, 1204Œ1005 (1987), enfd. 844 F.2d 511 (8th Cir. 1988).Where the information requested by a union is presump-tively relevant, and the employer refuses to provide the infor-
mation, the employer bears the burden to demonstrate a lack
of relevance or to provide adequate reasons why the informa-
tion cannot be supplied. WCCO, supra at 1204. In draftingthe Union™s requests for PSCs, Sandifer was not required to
demonstrate their precise relevancy. He did, however, articu-
late his purposes for the Union™s requests; to monitor King™s
use of PSCs and ‚‚to adequately represent members of the
bargaining unit.™™ In WCCO, supra at 1204. the Board founda Union™s request for PSCs to have two proper purposes:
‚‚the preparation of bargaining demands and the administra-
tion of its existing contract.™™King has failed to demonstrate why the PSCs requested bythe Union are any less relevant. Whether the Respondent is
correct that the requested PSCs cannot assist the Union in
any potential grievance does not affect a relevancy analysis.
In passing on an information request the Board, is not con-
cerned with the merits of the grievance, thus it need not
speculate as to what use a Union will make of the requested
information. Pennsylvania Power Co., 301 NLRB 1104,1005 (1991).The Board has also rejected arguments that an employershould not have to provide requested information contained
on ‚‚minimum term contracts,™™ even if presumptively rel-
evant, that is otherwise available directly from union mem-
bers. Radio Station WLOL, 181 NLRB 560, 562 (1970).Thus, the fact that the Union already possessed copies of
Miller™s and Papas™ PSCs when it made its request is imma-
terial for purposes of relevancy. the Respondent has failed to
meet its burden of showing why the Union™s request is not
relevant to its bargaining role.3. Waiver of right to PSCsRespondent contends that even if the charge was timelyfiled and the PSCs were relevant to the Union™s role as bar-
gaining agent, the Union waived its right to see the PSCs in
the collective-bargaining agreement. Because the contractual
language pointed to by the Respondent in support of its con-
tention does not clearly and unambiguously relinquish the
Union™s right to access PSCs, I find that the Union did not
waive its right.‚‚[T]he Board will not infer a waiver of a statutory rightunless the waiver is ‚clear and unmistakable.™ Ohio PowerCo., 317 NLRB 135, 136 (1995), quoting Metropolitan Edi-son Co. v. NLRB, 460 U.S. 693, 708 (1983). There are threeways in which a union may waive a statutory right: ‚‚by ex-press provision in the collective-bargaining agreement, by
conduct of the parties (including past practices, bargaining
history, and action or inaction), or by a combination of the
two.™™ E-Systems, Inc., 318 NLRB 1009, 1012 (1995),quoting Chesapeake & Potomac Telephone Co. v. NLRB, 687F.2d 633, 636 (2d Cir. 1982). The the Respondent bears a
‚‚weighty burden™™ of demonstrating how AFTRA clearly
and unmistakably waived its right to seek PSCs. NLRB v.New York Telephone Co., 930 F.2d 1009, 1011 (2d Cir.1991).The Union did not expressly waive its right to requestPSCs in the language of the collective-bargaining agreement.
The relevant provision expressly provides only that King
must provide notification of new PSCs with overscale
amounts so marked. In its brief, the Respondent argues that
by this provision, ‚‚the parties are impliedly stating that other
information, including the contents of the confidential docu-
ments, need not be provided.™™ Even if such an implication
could be drawn from the provision,10it fails to rise to a clearand unmistakable waiver of the Union™s right. Silence in the
collective-bargaining agreement on the issue of whether
PSCs shall be provided to the Union will not constitute a
clear and unmistakable waiver. See Oil Workers Local 6Œ418v. NLRB, 711 F.2d 348, 354 fn. 8 (D.C. Cir. 1983).Neither does an examination of the parties™ bargaining his-tory on access to PSCs reveal a clear and unmistakable waiv-
er of the Union™s right. ‚‚Waiver of [statutory] rights may be
evidenced by bargaining history, but only if the matter at
issue has been fully discussed and consciously explored dur-
ing negotiations and the union has consciously yielded or
clearly and unmistakably yielded its interest in the matter.™™
Ohio Power Co., supra at 136. Accord: Reece Corp., 294NLRB 448, 451 (1989).From 1967 through 1973, the parties expressly providedthat redacted PSCs would be available for inspection by the
Union on King™s premises. Neither party has attempted to
explain why this provision disappeared in subsequent collec-
tive-bargaining agreements. King and the Union disagree
sharply on what may be inferred from the removal of this
provision. King argues that the removal of this provision
shows that the parties mutually agreed to eliminate the
Union™s authorization to access PSCs. Rather, I find that the
removal of this provision lifted a limitation that had earlier
been placed on the Union™s right to obtain information pre-
sumptively relevant to its role as bargaining agent. The re-
moval of a restriction on a right does not constitute a clear
and unmistakable waiver of that right.Nothing in the parties™ negotiations for the current collec-tive-bargaining agreement suggests that the Union con-
sciously yielded its position on access to PSCs. Quinlin™s tes-
timony and Cumming™s notes from the negotiation sessions
reveal otherwise. They show that Hazapis and Quinlin dis-
agreed about whether King would be obliged to satisfy a
union request for PSCs under the existing language of the
collective-bargaining agreement. Hazapis only broached the
issue of access to PSCs in explaining why he was opposed
to eliminating the notification requirement. His response toVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00337Fmt 0610Sfmt 0610D:\NLRB\324.041APPS10PsN: APPS10
 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11The zipper clause cited by the Respondent as an additionalwaiver of the Union™s right does not resolve the present dispute in
King™s favor. The Union does not seek to renegotiate a term of the
collective-bargaining agreement, but rather seeks to enforce a right
it never relinquished.Quinlin™s proposal strongly suggests that he believed theUnion already possessed such a right and explains why he
did not advance a proposal that a right of access to PSCs be
memorialized in the collective-bargaining agreement.11Hazapis made clear to Quinlin that the Union did not agree
with or accede to King™s position regarding access to PSCs.
I find that the Union did not waive its right to see copies
of the requested PSCs.4. King™s need for confidentialityRespondent argues that even if the Union™s charge is time-ly, the requested information is presumptively relevant, and
the Union has not waived its right of access to PSCs, King™s
substantial claims of confidentiality justify its refusal to give
copies of the requested PSCs to the Union. This case pre-
sents none of the unusual circumstances that the Board has
elsewhere found to warrant such a refusal.Only in exceptional circumstances will an employer™s con-fidentiality interests predominate over a union™s interest in
relevant information:[I]n dealing with union requests for relevant, but assert-edly confidential information, the Board is required to
balance a union™s need for the information against any
‚‚legitimate and substantial™™ confidentiality interests es-
tablished by the employer. The appropriate accommoda-
tion necessarily depends on the particular circumstances
of each case. The party asserting confidentiality has the
burden of proof. Legitimate and substantial confiden-
tiality and privacy claims will be upheld, but blanket
claims of confidentiality will not. Further, a party refus-
ing to supply information on confidentiality grounds
has a duty to seek an accommodation. Thus, when a
union is entitled to information concerning which an
employer can legitimately claim a partial confidentiality
interest, the employer must bargain toward an accom-
modation between the union™s information needs and
the employer™s justified interests. [Pennsylvania PowerCo., supra at 1105Œ1106 (citations and footnotes omit-ted).]The Board has additionally noted that there are only a ‚‚fewgeneral categories™™ of confidential information. These are:[T]hat which would reveal, contrary to promises or rea-sonable expectations, highly personal information, such
as individual medical records or psychological test re-
sults; that which would reveal substantial proprietary
information, such as trade secrets; that which could rea-
sonably be expected to lead to harassment or retaliation,
such as the identity of witnesses; and that which is tra-
ditionally privileged, such as memoranda prepared for
pending lawsuits. [Detroit Newspaper Agency, 317NLRB 1071, 1073 (1995).]Respondent claims that if the confidentiality of PSCs werecompromised, other local television stations would gain acompetitive advantage. In support of its position, the Re-spondent cites Dallas & Mavis Forwarding Co., 291 NLRB980 (1988), enfd. 909 F.2d 1484 (6th Cir. 1990), where the
Board found that a delay in providing requested information
was justified to the extent that the employer™s confidentiality
interests outweighed a union™s need for information. The em-
ployer in Dallas & Mavis feared that competitors might gainan advantage if they acquired information about tariff rates
contained in certain business contracts. However, exceptional
circumstances not present in the instant case warranted a di-
vergence from the Board™s normal Rule that relevant infor-
mation be provided at a union™s request. The employer dem-
onstrated that confidential information revealed to union
members in the past had fallen into the hands of competitors.
Dallas & Mavis, supra at 984. No similar showing has beenmade by King. The union in Dallas & Mavis had requestedthat copies of the tariff rates be supplied to all members ina group of truckdriversŠeven though only a small percent-
age of the 20,000 tariffs in use affected union membersŠand
made no assurances of confidentiality for 3 months following
its request. Dallas & Mavis, supra at 984. Sandifer has re-quested only single copies of specific PSCs and has offered
not to share them with employees or agents who might com-
promise their confidentiality with King™s competitors. Fi-
nally, the Board only found justified the employer™s delay in
providing the requested tariffs until the union focused its re-
quest and made assurances that it would preserve confiden-
tiality. Dallas & Mavis, supra at 984. Because the employerin Dallas & Mavis subsequently provided the requested in-formation, the Board was not required to determine whether
an outright refusal in similar circumstances would have been
justified.King has failed to demonstrate why confidentiality is war-ranted in this case. In WCCO Radio, supra at 1206. theBoard rejected an argument nearly identical to King™s, that
information contained on PSCs are in the nature of a trade
secret. This argument made little sense in light of the fact
that competitors could easily obtain the contents of King™s
PSCs merely by asking the employees they were attempting
to hire away. See also Evening News Assn., 270 NLRB 380,381Œ382 (1984). The Board in WCCO Radio also identifieda long line of cases rejecting other confidentiality arguments
concerning individual employment agreements. In both Bos-ton Herald-Traveler Corp., 102 NLRB 627, 635 (1954),enfd. 210 F.2d 134 (1st Cir. 1953), and Boston Herald-Trav-eler Corp., 110 NLRB 2097, 2099Œ2100 (1954), enfd. 223F.2d 58 (1st Cir. 1955), the Board rejected an employer™s ar-
gument that the earnings of each unit employee should re-
main confidential because disclosure of wages would embar-
rass employees and assist competitor newspapers in luring
away star columnists and reporters. The Board has also
found speculative and conjectural an employer™s contention
that disclosure of salaries contained on PSCs would foment
jealousy among unit employees. KCMO Broadcasting, 145NLRB 550, 553 (1963).The fact that the Union™s attorney also represents individ-ual talent in negotiations with King™s competitors does not,
in itself, demonstrate a compelling need for King to maintain
the absolute confidentiality of PSCs. Rather, the absence of
a showing that actual harm has occurred from the attorney™s
involvement in negotiations with King™s competitors showsVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00338Fmt 0610Sfmt 0610D:\NLRB\324.041APPS10PsN: APPS10
 339KING BROADCASTING CO.12A pending motion for consolidation of cases and for reopeningof hearing was filed by the General Counsel on November 26, 1996.
It sought consolidation of Case 19ŒCAŒ24651, in which complaint
had issued on November 21, 1996, and a reopening of this case as
the medium for further overall litigation. The motion was based on
the General Counsel™s assertions that one driving issue of Case 19Œ
CAŒ24651 is ‚‚identical™™ to issues here (taken collectively), and the
other two new issues are ‚‚very closely related.™™ Briefly stated,
these last two assertedly ‚‚very closely related™™ issues concern (1)
alleged ‚‚direct dealing™™ by the employer with talent on a PSC over
terms of his employment severance, and (2) wheher the Respondent
could decline to recognize AFTRA as the person™s representative in
filing a grievance over his termination based on an individual sever-
ance agreement. Both parties filed statements of position during De-
cember 1996, with the Respondent opposing and the General Coun-
sel advocating the motion. The respective arguments were further en-
larged on via a conference call. After due consideration, I do not be-
lieve the General Counsel™s threshold rationale for consolidation is
persuasive. Case 19ŒCAŒ24651 portends development of subtle and
extensive labor-management dynamics far beyond the largely static
factors of contract language, existence of PSCs, and spirited written
tiltings that framed an institutionally rooted dispute. On this basis I
now deny the motion for consolidation of cases and for reopening
of hearing in its entirety. Cf. Postal Service, 263 NLRB 357, 366Œ367 (1982).13If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.that the Respondent™s concerns are unwarranted. See WXRK,supra at 636.There is no evidence that King has offered to accommo-date the Union™s request. This is in spite of King™s apparent
past practice, memorialized in the collective-bargaining
agreements through 1973, of allowing the Union to review
PSCs with compensation above the minimum redacted and
designated as overscale. Copies of PSCs with compensation,
dates, and names redacted were also provided to the Union
by King in 1991. Though King™s decision to not offer to ac-
commodate the Union™s needs makes it unnecessary for me
to decide whether a similar offer would have been an ade-quate response to the Union™s requests, this past practice
strongly suggests that a reasonable accommodation could
have been made. Since the Respondent has made no attempt
to accommodate the Union™s needs and has failed to show
why its interest in absolute confidentiality outweighs the
Union™s need for the requested information, I shall order the
Respondent to satisfy the Union™s requests. See WXRK, supraat 637.CONCLUSIONSOF
LAW1. King Broadcasting Company (King) is an employer en-gaged in commerce within the meaning of Section 2(6) and
(7) of the Act.2. The American Federation of Television and Radio Art-ists (Seattle Local), AFLŒCIO is a labor organization within
the meaning of Section 2(5) of the Act.3. The following employees of the Respondent constitutea unit appropriate for the purposes of collective-bargaining
within the meaning of Section 9(b) of the Act:All employees of King Broadcasting Company (KING-TV) engaged to ender services as announcers, singers,
actors, dancers, or other category of talent, both staff
and freelance, excluding technicians, guards and super-
visors as defined in the National Labor Relations Act,
office workers and persons employed by the Company
as operational coordinators for engineering duties and
concurrent off-camera station breaks and announce-
ments, including station sign on and sign off. Instru-
mental musicians (except when speaking or singing)
and combination men (operational crew chiefs), trans-
mitter or studio engineers, or other employees within
the KING-TV contract coverage of Local 46 of the
International Brotherhood of Electrical Workers are also
excluded.4. By failing and refusing to provide PSCs requested bythe Union on August 22 and September 18, 1995, the Re-
spondent has engaged in unfair labor practices affecting com-
merce within the meaning of Section 8(a)(1) and (5) of the
Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.This affirmative action shall include providing the Unionwith copies of the PSCs of Scott Miller, Lisa Papas, and all
PSCs executed subsequent to Miller™s and on or before Octo-
ber 4, 1995. I shall also recommend that the Respondent post
an appropriate notice to all employees.Disposition12On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended13ORDERThe Respondent, King Broadcasting Company, Seattle,Washington, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Refusing to bargain collectively with American Federa-tion of Television and Radio Artists (Seattle Local), AFLŒ
CIO by failing and refusing to furnish it with the personal
service contracts of unit employees in the appropriate unit
found above.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Provide the Union with allowably redacted personalservice contracts of employees Scott Miller and Lisa Papas,
and any personal service contracts executed subsequent to
Miller™s and on or before October 4, 1995.(b) On request, bargain collectively with the Union by fur-nishing to it the personal service contracts of unit employees.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00339Fmt 0610Sfmt 0610D:\NLRB\324.041APPS10PsN: APPS10
 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of theNational Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™(c) Post at its facility in Seattle, Washington, copies of theattached notice marked ‚‚Appendix.™™14Copies of the notice,on forms provided by the Regional Director for Region 19,
after being signed by the the Respondent™s authorized rep-
resentative, shall be posted by the the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
members are customarily posted. Reasonable steps shall be
taken by the the Respondent to ensure that the notices are
not altered, defaced, or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the the Respondent
has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
refuse to bargain collectively with AmericanFederation of Television and Radio Artists (Seattle Local),AFLŒCIO by failing and refusing to furnish the Union withthe individual employment agreements (personal service con-
tracts) of employees in our bargaining unit:All employees of King Broadcasting Company (KING-TV) engaged to render services as announcers, singers,
actors, dancers, or other category of talent, both staff
and freelance, excluding technicians, guards and super-
visors as defined in the National Labor Relations Act,
office workers and persons employed by the Company
as operational coordinators for engineering duties and
concurrent off-camera station breaks and announce-
ments, including station sign on and sign off. Instru-
mental musicians (except when speaking or singing)
and combination men (operational crew chiefs), trans-
mitter or studio engineers, or other employees within
the KING-TV contract coverage of Local 46 of the
International Brotherhood of Electrical Workers are also
excluded.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
promptly furnish AFTRA with PSCs of ScottMiller, Lisa Papas, and other persons working under PSCs
executed subsequent to that of Scott Miller and on or before
October 4, 1995, this for the purpose of AFTRA making its
determination of compliance with article III,(a) of the mini-
mum basic agreement now or recently in effect between the
parties.KINGBROADCASTINGCOMPANYVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00340Fmt 0610Sfmt 0610D:\NLRB\324.041APPS10PsN: APPS10
